Citation Nr: 1746580	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-31 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a right ankle disability as secondary to the service-connected left ankle and/or left knee disability.  

3.  Entitlement to service connection for right Achilles tendon rupture as secondary to the service-connected left ankle and/or left knee disability.  

4.  Entitlement to service connection for erectile dysfunction.  

5.  Entitlement to an increased disability rating in excess of 50 percent for major depressive disorder (MDD) prior to June 2, 2017.  


REPRESENTATION

Appellant represented by:	James R. Alsup, Attorney at Law
WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to June 1990 and from January 1991 to April 1991.  

These matters come to the Board of Veterans' Appeals (Board) from June 2010, January 2011, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

During the pendency of the appeal, a July 2017 decision review office (DRO) rating decision granted an increased 70 percent disability rating for major depressive disorder (MDD) effective June 2, 2017.  A November 2017 brief indicates that the Veteran does not wish to appeal the 70 percent disability rating; however, he asserts that an earlier effective date for such rating is warranted.  As such, the Board has characterized the issue on appeal accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified before a DRO in September 2013 and before the undersigned Veterans Law Judge (VLJ) in June 2017, and transcripts of these hearings have been associated with the claims file.  

To the extent that additional relevant evidence has been added to the claims file since the November 2013 statement of the case (SOC) and the July 2017 supplemental statement of the case (SSOC) were issued, the Board notes that the Veteran's VA Form 9 substantive appeals were received after February 2, 2013; as such, the additional evidence is subject to initial review by the Board.  Moreover, the Veteran explicitly waived review by the agency of original jurisdiction (AOJ) at the June 2017 Board hearing.  38 U.S.C.A. § 7105(e) (West 2014); 38 C.F.R. § 20.1304 (2016).  


FINDINGS OF FACT

1.  A July 1994 Board decision denied the Veteran's claim of entitlement to service connection for a right ankle disability on a direct basis, and the Veteran did not thereafter request reconsideration or file a timely notice of appeal to the United States Court of Appeals for Veterans Claims (Court).  

2.  Evidence received since the July 1994 Board decision was not previously of record and is not cumulative or redundant of evidence already of record and raises a reasonable possibility of substantiating the claim through consideration of an alternative theory of entitlement via secondary service connection.  

3.  The Veteran does not have a chronic right ankle disability which is proximately due to or the result of his service-connected left ankle and/or left knee disability.  

4.  The Veteran's right Achilles tendon rupture is not proximately due to or the result of his service-connected left ankle and/or left knee disability.  

5.  At the June 2017 Board video conference hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his claim of entitlement to service connection for erectile dysfunction.  

6.  Prior to June 12, 2017, the Veteran's service-connected MDD was manifested by no worse than occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The July 1994 Board decision, which denied a claim of entitlement to service connection for a right ankle disability on a direct basis, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100(a) (2016).  

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right ankle disability on a secondary basis has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2016).  

3.  The criteria for service connection for a right ankle disability as secondary to the service-connected left ankle and/or left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

4.  The criteria for service connection for right Achilles tendon rupture as secondary to the service-connected left ankle and/or left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

5.  The criteria for withdrawal of a claim of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

5.  The criteria for an increased disability rating in excess of 50 percent for major depressive disorder (MDD) prior to June 2, 2017 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9434 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  

The Board acknowledges that the Veteran's September 2017 brief asserts that the December 2010 VA examination relating to the Veteran's right ankle claim was inadequate because the examiner based his conclusion on erroneous facts.  However, as further discussed below, the Board finds that the December 2010 VA examination was based on an accurate medical history and described how the Veteran sustained the injury to his right ankle and the Veteran's claimed right Achilles disability in sufficient detail, so as to be adequate for adjudication of the Veteran's claim on the merits.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  


II.  New and Material Evidence - Right Ankle  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104(b) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

A prior final denial on one theory of entitlement is considered a final denial on all theories of entitlement.  Bingham v. Nicholson, 421 F.3d 1346, 1349 (2005).  That is, while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  As such, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a right ankle disability was previously denied on a direct basis within a July 1994 Board decision.  The Veteran did not thereafter request reconsideration or file a timely notice of appeal to the Court; therefore, the July 1994 Board decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156(b), 20.1100(a) (2016).  

Since the prior final July1994 Board decision, relevant evidence added to the record includes VA treatment records, including relevant VA examination reports, and various lay statements, including the Veteran's June 2017 Board hearing testimony.  Such evidence meets the low threshold for reopening and constitutes new and material evidence as it was not of record at the time of the prior final Board decision and it could reasonably substantiate the claim through consideration of the Veteran's newly raised alternative theory of entitlement via secondary service connection.  See Shade, 24 Vet. App. at 118.  As such, the Veteran's claim of entitlement to service connection for a right ankle disability is reopened.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156(a), 20.1100(a).  

III.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected disability, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

III.A.  Service Connection - Right Ankle  

As explained above, the Veteran's claim of entitlement to service connection for a right ankle disability is reopened in order to consider whether the claimed condition is secondary to his service-connected left ankle and/or left knee disability.  

Post-service treatment records subsequent to the Veteran's February 2010 claim document his ongoing subjective complaints of right ankle pain, swelling, and instability.  However, there is no competent and probative evidence that the Veteran has been diagnosed with a chronic right ankle disability that is secondary to his service-connected left ankle or knee disabilities for any period on appeal.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  For example, upon VA examination in June 2010, the examiner noted some minimal ligamentous inflammation, but ultimately concluded that there were no objective findings to support a diagnostic condition that was caused by or aggravated by the Veteran's service-connected left ankle or left knee conditions.  Additionally, a recent June 2017 VA examination regarding his service-connected left ankle also noted that the Veteran's right ankle was normal upon physical examination.  

Although the Veteran's lay statements regarding a right ankle disability are competent insofar as they report observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); to the extent that the Veteran asserts that he has a chronic right ankle disability which is related to his service-connected left ankle or knee disabilities, such statements are less probative, as the Veteran lacks the medical and orthopedic expertise to diagnose a complex musculoskeletal condition or to render a nexus opinion relating such condition to a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, pain generally does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In sum, there is no competent and probative evidence of record to support the Veteran's claim of entitlement to service connection for a right ankle disability as secondary to a left ankle and/or left knee disability.  Accordingly, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.B.  Service Connection - Right Achilles Tendon

The Veteran also claims entitlement to service connection for right Achilles tendon rupture as secondary to a left ankle and/or left knee disability.  This issue is about causation and not aggravation.  In other words, the Veteran's contentions since submitting his claim are that the right Achilles tendon tear was caused by the service-connected left ankle and/or left knee disability.  The Veteran has not alleged aggravation of the ankle by the service-connected disabilities. 

Post-service VA treatment records clearly document that the Veteran ruptured his right Achilles tendon in September 2010.  At that time, he was seen at the emergency department with pain in his right Achilles tendon; he reported that he was helping lift some heavy furniture and felt a tearing pain while pushing off on his right foot.  

Upon VA examination in December 2010, the Veteran reported that chronic left knee and left ankle pain caused him to alter the way he stood.  He stated that recently while lifting some heavy furniture, he misstepped and felt his right Achilles tendon rupture, and believed that it would not have happened if not for his left knee and left ankle.  Following a physical examination, the VA examiner concluded that there was no evidence that the Veteran's right Achilles tendon was related to his service-connected left ankle and/or left knee disability.  The examiner stated that the Veteran was injured while lifting furniture and that he did not fall because of his left ankle or left knee causing a traumatic injury; rather, he stepped, using a normal progression of putting his weight onto his right heel.  The examiner further concluded that the right Achilles tendon rupture could have happened regardless of the Veteran's left knee and/or ankle disabilities; therefore, the Veteran's right Achilles tendon rupture was not at least as likely as not related to such disabilities.  

Essentially, the Veteran asserts that the lay history as recorded within the December 2010 VA examination is inaccurate and that it has not been transformed into competent medical evidence upon which the VA examiner could base an opinion.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  Indeed, an opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  However, in this instance, the Board finds no reason to doubt the history as recorded by the December 2010 VA examiner, as the description provided was rather detailed, and it is consistent with the September 11, 2010 treatment record from when the Veteran was seen in the Emergency Room.  See VA treatment record, "42 yo MALE / pain right leg, over [A]chilles tendon after feeling a tearing pain while pushing off on the right foot today while helping lift heavy furniture."  Moreover, as the resulting negative nexus opinion was based upon the medical history provided by the Veteran and was supported by an adequate rationale, the Board finds it to be adequate for adjudication of the Veteran's claim on the merits.  See Stefl, 21 Vet. App. at 124-25; see also Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board has considered the conflicting lay evidence regarding the factual circumstances of the Veteran's right Achilles tendon rupture.  In particular, a February 2011 statement reports that the Veteran was helping his friend to carry a television down some stairs and complained that his left knee and ankle started to hurt so he needed to shift his weight to the right leg.  Additionally, an August 2011 statement from the Veteran's friend who drove him to the hospital at the time of his right Achilles tendon injury stated that at that time, the Veteran explained to the examining VA physician that he had been moving a television when his left knee and ankle began to hurt, so he shifted all his weight to his right leg, after which he felt his tendon tearing but could not shift his weight back because he thought that his left knee and ankle might not support his weight.  Finally, the Veteran's September 2013 DRO hearing testimony and June 2017 Board hearing testimony also assert that his right Achilles tendon injury resulted from him shifting his weight to his right leg due to left knee and ankle pain while helping a friend carry a television down some stairs.  

To the extent that the lay statements reviewed above are inconsistent with the prior December 2010 VA examination report, the Board affords them less probative value.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  These statements were provided after the Veteran was informed of the December 2010 medical opinion.  Again, the medical history described in the December 2010 VA examination report is consistent with the emergency room treatment record that documented the Veteran's injury right after it happened.  Moreover, the Veteran's prior reported medical history was given in the context of a VA medical examination when the Veteran had full motivation to report the event accurately; as such, the Board finds the December 2010 VA examination report to be highly probative when compared to the subsequent inconsistent lay statements and testimony rendered in conjunction with the Veteran's claim for VA compensation and after his claim was denied.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  

Additionally, although the lay statements of record are competent insofar as they report observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); to the extent that the Veteran asserts that his right Achilles tendon rupture is related to his service-connected left ankle or knee disabilities, such statements are less probative, as the Veteran lacks the medical and orthopedic expertise to render a nexus opinion regarding musculoskeletal conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The December 2010 VA medical opinion laid out the explanation for how the Veteran sustained his injury, and the Board finds such history credible and reliable in determining the cause of the Veteran's ruptured Achilles tendon.

In sum, there is no probative evidence of record to support the Veteran's claim of entitlement to service connection for right Achilles tendon rupture as secondary to a left ankle and/or left knee disability.  Accordingly, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

IV.  Withdrawn Claim - Erectile Dysfunction  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the June 2017 videoconference hearing before the undersigned VLJ, the Veteran and his attorney stated that he wished to withdraw his claim of entitlement to service connection for erectile dysfunction.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.  

V.  Increased Rating - MDD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's increased rating claims on appeal, the Board has considered the relevant temporal periods for such claims, as well as whether any additional staged rating periods are warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's service-connected MDD is currently rated as 50 percent disabling prior to June 2, 2017 under Diagnostic Code (DC) 9434 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9434 (2016).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Following a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 50 percent for MDD prior to June 2, 2017.  In order to warrant an increased 70 percent disability rating, the Veteran's overall impairment from his MDD would need to approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9434.  However, the Board finds that the Veteran's MDD has not resulted in such impairment for any period on appeal prior to June 2, 2017.  

Upon VA PTSD examination in February 2013, the Veteran reported symptoms attributable to his depression including sadness, low motivation, anhedonia, and general worry about the future.  The examiner noted that the Veteran's psychiatric symptoms, including depressed mood, anxiety, and disturbances of motivation and mood, resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner diagnosed depressive disorder with a current GAF score of 65, and noted that the Veteran's depressive disorder appeared to mildly negatively affect his occupational functioning secondary to his pattern of taking sick days.  

Upon subsequent VA examination in December 2014, the Veteran reported symptoms of depression including dysphoric mood; low productivity; low motivation; low interest in sex; irritability; initial insomnia; memory problems; and feeling helpless, hopeless, and worthless.  The VA examiner diagnosed MDD and noted that the Veteran's ongoing symptoms of depression appeared to have been exacerbated since the prior February 2013 VA examination.  In particular, the examiner stated that the Veteran's psychiatric symptoms, including depressed mood, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Additionally, the Veteran submitted a February 2015 mental disorders disability benefits questionnaire (DBQ) completed by his treating therapist, a licensed clinical social worker (LCSW), which documents his diagnosis of recurrent, moderate MDD and current GAF score of 50, with attributable symptoms including thoughts of suicide, feelings of worthlessness, guilt, depressed mood, and irritability.  The therapist concluded that the Veteran's psychiatric symptoms, including depressed mood, anxiety, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty adapting to stressful circumstances (including work or a worklike setting), suicidal ideation, and impaired impulse control (such as unprovoked irritability with periods of violence) resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

To the extent that the February 2015 DBQ is inconsistent with the two VA examinations of record discussed above, in that it documents more severe symptomatology and resulting occupational and social impairment, the Board affords more probative value to the February 2013 and December 2014 VA examinations.  While the Board has carefully considered the February 2015 DBQ completed by the Veteran's treating VA social worker, it is inconsistent with the additional evidence of record.  Notably, while the Veteran has reported ongoing irritability, there is no corroborating evidence that his irritability has resulted in periods of violence.  The treatment records from this social worker in the file, which span from February 2015 to March 2017 do not document violence coming from the Veteran.  Although the Veteran endorsed ongoing intermittent suicidal ideation, along with disturbances in mood and motivation, multiple objective mental status examinations of record document that his judgment and thinking were within normal limits and any suicidal ideation was passive without an intent to carry it out.  Finally, the Veteran was previously married, and even after his divorce, he indicated that he was living with his sister and reported he had a new girlfriend who he would see two times a week, which indicates the Veteran's interest in maintaining social and familial relationships.  In other words, the evidence does not support a finding that the Veteran is unable or even unwilling to establish and maintain effective relationships.  The Veteran is interested in establishing a new relationship with a girlfriend after the relationship with his former wife was unsuccessful.  This is not the first woman with whom he sought a relationship, as evidenced by treatment records with the VA social worker.

Further, at the June 2017 hearing, the undersigned observed that there was no neglect of personal appearance or hygiene, and the Veteran's speech as to all of his claims demonstrated logical thoughts and relevant material.  In fact, the Veteran was articulate in expressing why he believed he warranted service connection for Achilles tendon rupture, why he believed the December 2010 examination was inadequate, and why he felt he was entitled to a higher rating for his psychiatric disorder.  The Veteran is a disability claims examiner for VA, who, like the undersigned, must make judgment calls on whether to grant or deny VA benefits.  He has been in this position for 16 years, which would indicate he has had the judgment to perform his job for over a decade.  He also reported he meets his daily quotas, which would indicate that his service-connected psychiatric disorder does not impact his ability to perform his job in a way that would establish a deficiency in his occupation.  The Veteran reported he misses approximately two days a month of work due to his psychiatric disorder.  There are approximately 250 work days in a year, and this would amount to his missing approximately 10 percent of work each year, which also means his attendance is at approximately 90 percent  The Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture prior to June 2, 2017, is indicative of deficiencies in most areas. 

The Board is aware that the Veteran has reported having suicidal ideation, which he told the VA social worker that he has experienced these symptoms for most of his adult life.  He has consistently told the examiner these are passive thoughts without any intent to act on these thoughts.  He reported this fact to the social worker over a two-year period.  This symptom has not impaired the Veteran in a manner that meets the criteria for a 70 percent rating.  While the Veteran submitted a statement from A.S. that the Veteran was essentially planning to kill himself, the Board finds that this statement is an outlier compared with the VA treatment records, particularly the treatment the Veteran received with a VA social worker over a two-year period, which document thoughts without an intent to act on such.  The Veteran served his country for more than four years.  He has been a VA employee for 16 years and meets his production quota.  Thus, while the Veteran has these thoughts, he does not appear to have an intent to act on such thoughts nor does it seem to impair him where he has deficiencies in most areas. 

As such, the Board concludes that the evidence of record does not document overall psychiatric symptomatology resulting from his MDD which more closely approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; nor are such symptoms of similar severity, frequency, and duration as those associated with an increased 70 percent disability rating.  See 38 C.F.R. § 4.130, DC 9434.  

Notably, the Veteran's recorded GAF scores range from 50 to 65; however, the Board finds them to be most consistent with the level of impairment contemplated by his current 50 percent disability rating prior to June 2, 2017.  To the extent that the February 2015 DBQ assigned a GAF score of 50 (which is indicative of serious symptoms), the Board finds that this is inconsistent with the Veteran's symptoms of MDD documented in the record from the same social worker who provided the February 2015 DBQ.  For example, in going through her records regarding treatment for the Veteran, she noted suicidal thoughts, but without any intent.  She does not report any severe obsessional rituals or that the Veteran either has no friends or is unable to keep a job.  Of record are treatment records from this social worker where she regularly saw the Veteran from February 2015 to March 2017.  In these records, she described the Veteran as euthymic, having a flat affect at times, having discussions surrounding the Veteran's relationships with women, the fact that the Veteran was consistently well groomed, that the Veteran's speech was consistently goal directed and linear, and he did not have any psychotic or delusional thoughts.  

What is lacking in these treatment records is evidence of severe obsessional rituals, frequent shoplifting, or any serious impairment in work, judgment, or thinking.  Additionally, DSM-5 does not use the GAF score, which new criteria are effective for VA as of August 2014.  Thus, by February 2015, VA medical professionals were not assigning GAF scores.  The reason GAF scores were no longer being used is that the American Psychiatric Association had determined that the GAF score had limited usefulness in the assessment of the level of disability.  Noted problems included lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  Thus, the GAF score was removed from DSM-5 for these reasons.  See 79 Fed. Reg. 45,093, 45,097 (Aug. 4, 2014).  This is another reason the assignment of a GAF score of 50 entered in February 2015 is accorded lessened probative.  The Board notes that the treatment records from the VA social worker that cover the two-year period do not show the social worker entering a GAF score at the time of treatment.

The Board has also considered the lay evidence of record, which is probative insofar as it reports observable symptomatology.  See Layno, 6 Vet. App. at 469.  However, such evidence is less probative than the objective VA examinations discussed above which identified no worse than overall social and occupational impairment with reduced reliability and productivity due to the Veteran's service-connected MDD.  

Additionally, as the Veteran's symptoms do not meet the rating criteria for a higher 70 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 100 percent disability rating.  Significantly, the Veteran has not displayed gross impairment in thought processes or communication; persistent delusions or hallucinations; inability to perform activities of daily living including maintenance of minimal personal hygiene; or disorientation.  To the extent that it could be asserted that the Veteran's reported suicidal ideation equates with grossly inappropriate behavior or persistent danger of self-harm, the Board notes that the Veteran's suicidal ideation has not resulted in total occupational and social impairment, as the evidence of record documents that he has been able to maintain employment.  As such, he has not shown the severity of occupational and social impairment necessary for an increased 70 or 100 percent disability rating during the rating period, and his symptoms as a whole are not of similar severity, frequency, and duration as those particular symptoms associated with a 70 or 100 percent disability rating.  Vazquez-Claudio, supra.  

Thus, the Board finds that the Veteran's psychiatric symptoms from his MDD do not result in the required level of occupational and social impairment for a disability rating in excess of 50 percent prior to June 2, 2017.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim for increase is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert, supra.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.  

Service connection for a right ankle disability as secondary to the service-connected left ankle and/or left knee disability is denied.  

Service connection for right Achilles tendon rupture as secondary to the service-connected left ankle and/or left knee disability is denied.  

The claim of entitlement to service connection for erectile dysfunction is dismissed.  

An increased disability rating in excess of 50 percent for MDD prior to June 2, 2017 is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


